UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6463


ROBERT SELEST DRAYTON,

                Plaintiff - Appellant,

          v.

WARDEN LEVERN COHEN, Ridgeland Correctional Institution; LT.
JOSEPH POWELL; NURSE K. KAY, LPN; LIEUTENANT D. LLOYD;
SERGEANT J. PERRY; MRS. CONNELLY, Medical Supervisor Lieber
Corr.; NURSE JENNIFER SCOTT, LPN; WARDEN WAYNE MCCABE,
Lieber Correctional Inst; MR. SERGEANT SIMMONS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Timothy M. Cain, District Judge.
(2:10-cv-03171-TMC)


Submitted:   July 24, 2012                 Decided:   August 6, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Selest Drayton, Appellant Pro Se. Christy L. Scott,
SCOTT & PAYNE LAW FIRM, Walterboro, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert   Selest      Drayton      appeals    the   district   court’s

order accepting in part and rejecting in part the recommendation

of   the    magistrate    judge    and   denying     relief     on   Drayton’s    42

U.S.C. § 1983 (2006) complaint.               We have reviewed the record and

find   no    reversible    error.        Accordingly,      we    affirm    for    the

reasons stated by the district court and deny Drayton’s motion

to appoint appellate counsel.                 Drayton v. Cohen, No. 2:10-cv-

03171-TMC     (D.S.C.     Feb.    29,    2012).      We    dispense    with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                           AFFIRMED




                                          2